DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 2/7/2022. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-5 in the reply filed on 2/7/2022 is acknowledged.  The traversal is on the ground(s) that the examiner did not provide an explanation or evaluation as to why Invention I and II are mutually exclusive and that the examiner did not provide evidence as to why there is a serious search burden and/or examination burden if restriction were not required.  This is not found persuasive because (as detailed in the Requirement for Election/Restriction mailed 12/6/2021) Inventions I and II are mutually exclusive inasmuch as the product of Invention I includes first and second structural sections, while the product of Invention II includes a lateral sidewall, a medial sidewall and a heel enclosed backing. The cited features are features of Invention I that are not included in Invention II and features of Invention II that are not included in Invention I, which establish that Inventions I and II are mutually exclusive. Further, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes .
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/7/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds the permitted word length of 150 words. Currently, the abstract is 155 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the orthosis” in line 4 should be amended to recite ---the external gauntlet ankle / foot orthosis---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a lower leg” in line 9 should be amended to recite ---the lower leg---.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “a first structural section including sub-portions,” “a second structural section including sub-portions,” and “wherein the second structural section is attached to the first structural section via a plurality of ankle joints, and the sub-portions of the first structural section are connected by a connector sub-portion, the connector sub-portion having a height that extends upward at least to a height of respective forward-most portions of the sub- portions,” which are claim limitations lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “the sub-portions” in lines 14-15 of the claim. It is unclear if these recited “sub-portions” are intended to correspond to the sub-portions of the first structural section, the sub-portions of the second structural section or the sub-portions of both the first structural section and the second structural section (previously recited in claim 1). Claims 2-5 depend on claim 1 and therefore, include the same error.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the sub-portions” in line 2 of the claim. It is unclear if these recited “sub-portions” are intended to correspond to the sub-portions of the first structural section, the sub-portions of the second structural section or the sub-portions of both the first structural section and the second structural section (previously recited in claim 1, upon which claim 3 depends).
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the first ankle joint" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "the first ankle joint" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “the sub-portions” in line 4 of the claim. It is unclear if these recited “sub-portions” are intended to correspond to the sub-portions of the first structural section, the sub-portions of the second structural section or the sub-portions of both the first structural section and the second structural section (previously recited in claim 1, upon which claim 5 depends).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a first structural section including sub-portions respectively coinciding with an outer portion of a foot and ankle and an inner portion of the foot and ankle,” which is a claim limitation indicating that Applicant is attempting to claim the foot and ankle (which are non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 2-5 depend on claim 1 and therefore, include the same error.
Claims 1-5 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites “a second structural section including sub-portions respectively coinciding with an outer portion of a lower leg and an inner portion of a lower leg,” which is a claim limitation indicating that Applicant is attempting to claim a lower leg (which is non-statutory subject matter). Applicant should utilize “adapted to” or “capable of” language to avoid this error. Claims 2-5 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birmingham (US 6,299,587).
In regards to claim 1, Birmingham teaches in Figures 1 and 2 (note: Figure 2 is taught in column 3, lines 7-9 to be an exploded view of the device of Figure 1 “but with an alternate embodiment of the post member (12a, 12b)”) an external gauntlet ankle / stabilize] the alignment and motions of the joints of the foot and ankle of a patient;” ankle-foot orthosis system 10 is capable of being used prophylactically or following trauma), wherein the orthosis (ankle-foot orthosis system 10) includes: a first structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (as defined in the annotated copy of Figure 2 provided below) respectively coinciding with an outer portion of a foot and ankle and an inner portion of the foot and ankle (as shown in Figure 2, the two sub-portions of the first structural section are capable of extending along respective inner and outer sides of the foot and ankle); and a second structural section (as defined in the annotated copy of Figure 2 provided below) including sub-portions (posts 12a, 12b) respectively coinciding with an outer portion of a lower leg and an inner portion of a lower leg (as shown in Figure 2, one of the posts 12a, 12b is configured to extend along an outer side of a lower leg and the other of the posts 12a, 12b is configured to extend along an inner side of the lower leg), wherein the second structural section (as defined in the annotated copy of Figure 2 provided below) is attached to (columns 3-4, lines 64-1 teaches that the first structural section is attached to the second structural section via cooperation between the pivotable connection members 24, 52 and the pivot connection members 22a, 22b) the first structural section (as defined in the annotated copy of Figure 2 provided below) via a plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b; 

    PNG
    media_image1.png
    790
    707
    media_image1.png
    Greyscale

In regards to claim 3, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figure 1 a bottom strapping system (selectively detachable strap 90; can be considered a bottom strapping system inasmuch as selectively detachable strap 90 is positioned within the bottom half of the ankle-foot orthosis system 10) connecting (as shown in Figure 1) the sub-portions (Figure 1 teaches the selectively detachable strap 90 connecting the sub-portions of the first structural section).
In regards to claim 4, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figure 2 and columns 3-4, lines 64-1 that the first ankle joint (pivotable connection member 24 and pivot connection member 22a) and a second ankle joint (pivotable connection member 52 and pivot connection member 22b) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) include respective hinge components (inasmuch as pivotable connection members 24, 52 and pivot connection members 22a, 22b are taught in columns 3-4, lines 64-1 to “form a releasable, pivotable [or, hinge] connection”).
In regards to claim 5, Birmingham teaches the apparatus of claim 1. Birmingham teaches in Figure 2 and columns 3-4, lines 64-1 that the first ankle joint (pivotable connection member 24 and pivot connection member 22a) and a second ankle joint (pivotable connection member 52 and pivot connection member 22b) of the plurality of ankle joints (pivotable connection members 24, 52 and pivot connection members 22a, 22b) include respective hinge components (inasmuch as pivotable connection members 24, 52 and pivot connection members 22a, 22b are taught in columns 3-4, lines 64-1 to “form a releasable, pivotable [or, hinge] connection”); and the sub-portions (as defined in the annotated copy of Figure 2 provided above) are sidewalls (Figure 2 teaches all of the sub-portions being structures that each extend along a side of the user’s anatomy in use).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birmingham (US 6,299,587) in view of Madden et al. (US 2015/0216703).
In regards to claim 2, Birmingham teaches the apparatus of claim 1. Birmingham does not teach wherein: the first structural section and the second structural section are made of thermoplastic.
However, Madden et al. teaches in Figure 1 and [0042-0044] an analogous device wherein: the first structural section (foot support 14) and the second structural section (leg support 12) are made of thermoplastic ([0042] teaches that “the middle layer 24 is the main construct of the leg support 12 and foot support 14;” [0043] teaches “the low temperature, high modulus material of middle layer 24 may be a thermoplastic polymer material that is easily formable/moldable at relatively low temperatures”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the first structural section and the second structural section of Birmingham to be made of thermoplastic as taught by Madden et al. because this element is known to enable the first structural section and the second structural section to be molded to achieve “a patient-specific fit,” as Madden et al. teaches in [0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2022